GROSS, J.
We affirm appellant’s convictions for possession of child pornography. The pornography was contained on a thumb drive. The thumb drive also contained videos, taken by a hidden camera, of young girls undressing and using the bathroom in appellant’s home. In several of these videos, a male torso was observed entering the bathroom and activating a recording device. Appellant’s wife identified the male figure’s shirt and body as that of appellant. The trial judge admitted these videos, finding them relevant to establish appellant’s ownership of the thumb drive.
These videos were relevant to prove a material fact in issue-appellant’s identity as the owner of the child pornography also contained on the thumb drive. See § 90.404(2)(a), Fla. Stat. (2014). The trial judge also determined that the probative value of the evidence was not substantially outweighed by any prejudice to appellant. See § 90.403, Fla. Stat. (2014); Johnson v. State, 112 So.3d 564, 566 (Fla. 4th DCA 2013). We find no error in the admission of this evidence.
On the challenge to the search warrant issue, we affirm on the authority of Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983) and Brachlow v. State, 907 So.2d 626, 629 (Fla. 4th DCA 2005).
Warner and May, JJ., concur.